Citation Nr: 0434328	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  99-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for the 
residuals of a head injury, to include a seizure disorder and 
sleep apnea.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") 
served on active duty from January 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1996 by the RO which denied (as not well grounded) the claims 
sought on appeal.  The veteran entered notice of disagreement 
with this decision in September 1997; the RO issued a 
statement of the case in May 1999; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
June 1999.

The veteran testified at a videoconference hearing at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington, DC in December 2001.  A transcript of his 
testimony is associated with the claims file.  

The case was previously remanded to the RO in August 2002.  
At that time, the Board noted that a June 1989 RO rating 
decision denied service connection for a head injury, finding 
that a head injury was not incurred in service.  The evidence 
at the time of that decision included the veteran's statement 
that he incurred a head injury sometime between about July to 
September 1974 at Fatima Air Station in Okinawa when he was 
struck on the head by a fellow marine, Private Norman.  By 
letter issued July 6, 1989, the veteran was notified of the 
June 1989 RO rating decision and of his appellate rights.  As 
the veteran did not enter notice of disagreement within one 
year of notice of that decision, the RO's June 1989 denial of 
service connection for a head injury became a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302(a), 
20.1103 (2003).  New and material evidence is required to 
reopen this final decision.  38 U.S.C.A. § 5108 (West 2002).

At a personal hearing (on other issues) in September 1996, 
the veteran raised the current appealed claims for service 
connection for seizure disorder and sleep apnea, claimed as 
secondary to, or residuals of, a head injury in service.  The 
veteran claims that he has current disabilities of a seizure 
disorder and sleep apnea that are related to the claimed head 
injury in service.  At the September 1996 hearing, the RO 
hearing officer advised that veteran that new and material 
evidence would be required to reopen the June 1989 rating 
decision denial of service connection for residuals of a head 
injury.  The October 1996 RO rating decision on appeal noted 
the prior final June 1989 rating decision, but addressed only 
the issues of entitlement to service connection for seizure 
disorder and sleep apnea secondary to head injury.  The RO 
rating decision on appeal did not address the issue of 
whether new and material evidence had been submitted to 
reopen the prior final denial of service connection for 
(residuals of) a head injury.

The Board determined that the veteran was attempting to 
reopen the claim for service connection for residuals of a 
head injury.  The nature of the veteran's claim is that a 
seizure disorder and sleep apnea are the residuals of an 
alleged head injury in service.  The veteran has presented 
hearing testimony of an in-service head injury, written 
submissions which address a head injury in service (by a 
Private J. L. N.), and medical nexus opinion evidence 
purporting to relate current disabilities to a reported head 
injury in service.  Based on the veteran's claims and the 
evidence submitted, the Board finds that the veteran has 
fairly raised a claim to reopen service connection for 
residuals of a head injury in service, namely a seizure 
disorder and sleep apnea.  As such, a remand was required to 
afford the RO the opportunity to address in the first 
instance the issue of whether new and material evidence had 
been received to reopen a claim for service connection for 
(residuals of) a head injury.  

The Board also noted that the issues on appeal, entitlement 
to service connection for a seizure disorder and sleep apnea, 
claimed as secondary to (or residuals of) a head injury in 
service, were inextricably intertwined with the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.  The Board determined that the question of whether a 
head injury occurred in service, the subject of the prior 
final rating decision in June 1989, had the "very real 
potential" of having "a meaningful impact upon the question 
of" entitlement to service connection for a seizure disorder 
and sleep apnea because these current disabilities are 
claimed by the veteran to be secondary to, or residuals of, 
an in-service head injury.  As such, the Board concluded that 
the currently appealed issues of entitlement to service 
connection for a seizure disorder and sleep apnea were 
inextricably intertwined with the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for residuals of a head injury in service.  
Hoyer v. Derwinski, 1 Vet. App. 208, 210 (1991).  The case 
was ultimately remanded to allow the RO to adjudicate the 
issue of whether new and material evidence has been 
submitted.

In a May 2004 supplemental statement of the case (SSOC), the 
RO determined that new and material evidence had not been 
submitted sufficient to reopen the claim of service 
connection for the residuals of a head injury.  The case was 
thereafter returned to the Board for further appellate 
review.  In light of the reopened claim as reflected herein 
below, and to simplify matters, the Board has combined the 
issues on appeal as noted on the front of this decision.  

The Board notes that in April 2002, the veteran submitted a 
claim of service connection for diabetes as secondary to 
exposure to Agent Orange during service.  It does not appear 
that the RO has developed the veteran's claim.  As such, the 
Board refers this matter to the RO for appropriate 
development and adjudication.  

In a letter from the veteran, received by the Board in 
November 2004, he referred to three claims he has filed, 
which have not been developed and adjudicated.  In addition 
to diabetes, mentioned above, he referred to his left great 
toe, which was cut off at the VA medical center in Muskogee, 
apparently raising a claim for benefits under 38 U.S.C.A. 
§ 1151.  He also referred to an issue raised at a RO hearing, 
but did not specify the issue.  The RO should take 
appropriate action to clarify these issues and appropriately 
develop and adjudicate them.

The reopened issue of service connection for residuals of a 
head injury to include a seizure disorder and sleep apnea is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In a June 1989 rating decision, the RO denied the 
appellant's claim of service connection for the claimed 
residuals of a head injury, but the appellant did not appeal 
in a timely fashion from that decision.  

2.  New evidence has been presented since the RO's June 1989 
decision which bears directly and substantially on the 
veteran's claim of service connection for claimed residuals 
of a head injury, to include a seizure disorder and sleep 
apnea, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted since the June 
1989 RO decision to reopen the claim of service connection 
for claimed residuals of a head injury, to include a seizure 
disorder and sleep apnea.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran had active service from January 1972 to April 
1976.  Following his discharge from service, the veteran 
filed a claim for service connection for residuals of a head 
injury in May 1989.  At that time, the evidence of record did 
not show that the veteran sustained a head injury in service.  

In a June 1989 decision, the RO denied entitlement to service 
connection for residuals of a head injury based on a finding 
that there was no evidence of a head injury in service.  The 
veteran was provided notice of his procedural and appellate 
rights; however he did not perfect his appeal.  The RO's June 
1989 decision denying service connection for residuals of a 
head injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2004).

Thereafter, in October 1996, the RO denied the veteran's 
claim of service connection for seizure disorder and for 
sleep apnea, claimed as residuals of a head injury in 
service.  The veteran timely appealed that determination.  

In an August 2002 remand, the Board pointed out that the 
issues of service connection for a seizure disorder and for 
sleep apnea were intertwined with the issue of whether new 
and material evidence had been presented to reopen a claim of 
service connection for residuals of a head injury.  As such, 
that issue was remanded to the RO for adjudication in the 
first instance.  The RO determined that new and material 
evidence had not been presented to reopen the claim of 
service connection for residuals of a head injury.  The RO 
thereafter issued a SSOC and returned the case to the Board.  

At the outset, the Board notes that during the pendency of 
the appellant's appeal but after the RO's most recent 
consideration of the veteran's claims to reopen, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  

Among other things, this law redefines the obligations of VA 
with respect to notice and the duty to assist.  Since that 
time, the United States Court of Appeals for Veterans Claims 
(Court) has held expressly that the revised notice provisions 
enacted by section 3 of the VCAA and found at 38 U.S.C.A. § 
5103(a) (West 2002) apply to cases pending before VA at the 
time of the VCAA's enactment.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159 (2004).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's application to reopen, which was 
received long before that date.  The Board will consider this 
claim under that version of 38 C.F.R. § 3.156 which is set 
forth herein below.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2004).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  
38 U.S.C.A. § 5108 (West 2004); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the June 
1989 RO decision.

In this case, the evidence added to the record since the RO's 
June 1989 decision consists of numerous private and VA 
treatment records, many of which refer to a history of head 
injury in service.  For example, an October 1989 private 
examination report noted that the veteran underwent a 
thorough series of tests which indicated that the veteran had 
both upper and lower motor neuron lesions in addition to the 
apnea.  The examiner opined that the veteran should not be 
allowed to work at anything that he was currently trained to 
do and he should not have been allowed to drive for periods 
longer than 15 minutes as there was a good chance that he 
could fall asleep at the wheel.  The examiner further opined 
that, based on a review of the veteran's medical history, 
that the problems arose during an injury that he sustained 
while serving in the Marine Corps.  

A May 1989 VA hospital record notes that the veteran was 
admitted in May 1989 with a complaint of severe headache, 
complicated by occipital neuralgia and moderate combined 
obstructive essential sleep apnea.  The veteran reported that 
it was typical of a recurrent problem that he has had for the 
past 10 years  The veteran described a throbbing generalized 
headache associated with nausea, mild photophobia and emesis 
times one.  He related the onset of the headache to a post 
head concussion during military service.  

The examiner noted that the veteran was in mild distress; 
that his head was atraumatic, but that there was a bump on 
his occipital area due to past surgery, secondary to head 
trauma.  

In a statement by a private physician, it was noted that the 
veteran had a depressed skull fracture with associated nerve 
and psychological problems in 1974.  The doctor indicated 
that a 1993 head computerized tomography (CT) showed an old 
depressed skull fracture in the occipital region.  

In a September 1996 letter to the RO, the veteran's barber 
reported that the veteran had been a customer of his since 
February 1975.  The barber further noted that the veteran's 
head had not changed since 1975; that the scars and valley 
had been there for over 20 years.  

Other treatment records from the 1980's note complaints and 
diagnoses of sleep apnea and headaches.  Other treatment 
records from the early 1990's show diagnoses of seizure 
disorder, chronic headaches and sleep apnea.  

A private examination report from September 1997 noted that 
the veteran had a seizure disorder and sleep apnea.  The 
examiner opined that the veteran sustained an occipital scalp 
and cervical injury as a direct result of a traumatic injury 
to the posterior head and neck in service.  The examiner 
noted that the injury occurred "historically" in 1974.  

Medical records supporting a grant of disability benefits 
from the Social Security Administration were obtained and 
show additional treatment for sleep apnea, headaches and 
seizures.  Many of the records obtained, however, were 
duplicative of evidence already associated with the claims 
file.  

At his videoconference hearing before the undersigned 
Veterans Law Judge in December 2001, the veteran testified 
that Private First Class (PFC) J. L. N. assaulted him at the 
Marine Corps Air Station, Fatima, in September 1974.  The 
veteran identified the two servicemen who took the military 
police report regarding the incident.  The veteran noted that 
there was a gap, from September 1974, when he reported being 
assaulted, and April 1976, when he was separated from 
service, that there were no medical records reflecting his 
treatment for the head injury.  The veteran further noted 
that he believed that those records were subpoenaed for the 
court martial of the serviceman who assaulted him.  

In an undated statement to the RO, as well as September 2004 
correspondence to the Board, the veteran reported that there 
was another serviceman with whom he served that had the same 
name, and that perhaps some of his records had incorrectly 
been associated with the other veteran with the same name.  

In a letter to the RO dated December 2003, a private doctor 
who treated the veteran in the mid-1990's reported that the 
veteran was treated for headaches.  On examination, he had, 
in the past, felt a depression in the right postero-lateral 
skull, involving the occipital, parietal and possibly the 
temporal bones.  The doctor opined that the particular 
depression was a healed skull fracture.  The doctor noted 
that all the previous records had been destroyed as it had 
been seven years since treatment; however, the doctor noted 
that the veteran was the only patient he had ever treated 
with that type of depression in his skull.  He stated, "It 
was memorable, to say the least."  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the June 1989 decision.  
Furthermore, the evidence is material as to question of 
service connection.  
Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).


ORDER

The claim of service connection for residuals of a head 
injury to include a seizure disorder and sleep apnea is 
reopened, and to this extent only, the appeal is granted.  


REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.

In particular, the VBA AMC should attempt to locate any 
outstanding records of the veteran, which could possibly be 
in a file of a fellow soldier with the same name.  Or, in the 
alternative, the records could be located with the documents 
associated with the court martial of the veteran who 
allegedly assaulted him during service in either September or 
October 1974.  

In written correspondence received at the Board in November 
2004, the veteran indicated that his case could be proven if 
records were obtained from Okinawa and from the Provost 
Marshall's office, as well as log books from the correctional 
center at Barstow.

Also, in light of the veteran's barber's statement as well as 
his former doctor's statement regarding the odd depression 
located on the right side of the veteran's skull, the veteran 
should be afforded a VA examination to determine the 
likelihood that the veteran has current disability, 
including, but not limited to, a seizure disorder and sleep 
apnea due to a head injury in service.  In this regard, the 
Board points out that while several medical professionals 
have noted a history of head injury in service, there is 
still no documentation of record to support such assertions.  
As such, an opinion regarding the likely etiology of the 
noted skull depression is critical.  All opinions expressed 
must be supported with adequate rationale.  

All outstanding pertinent treatment records should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The VBA AMC should take appropriate 
action to locate and obtain any 
outstanding records of the veteran, which 
could confirm the alleged head injury in 
service.  There is a possibility that 
medical records showing treatment for a 
head injury may be in a file of a fellow 
soldier with the same name.  Or, in the 
alternative, treatment records could be 
located with the documents associated 
with the court martial of the veteran who 
allegedly assaulted him during service in 
either September or October 1974.  The 
VBA AMC should attempt to locate these 
records.  The VBA AMC should also attempt 
to locate records from the appropriate 
provost Marshall's office and from log 
books from the correctional center at 
Barstow. 

2.  The VBA AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a head 
injury and the residuals therefrom that 
have not been previously secured.  After 
obtaining any necessary authorization 
from the veteran, the VBA AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

3.  The VBA AMC then should schedule the 
veteran for appropriate VA examination(s) 
to determine the current nature and the 
likely etiology of the claimed residuals 
of a head injury, to include a seizure 
disorder and sleep apnea.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
pertinent documents therein reviewed by 
the examiner(s) prior to the requested 
study.  The examiner(s) in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed disabilities.  The examiner 
should be asked to comment on the skull 
depression noted by the veteran's barber 
and private doctor.  Based on his/her 
review of the case, the examiner(s) 
should provide an opinion, with adequate 
rationale, as to (1) whether it is at 
least as likely as not that the veteran 
suffered a head injury in service; and/or 
(2) whether it is at least as likely as 
not that the veteran has current 
residuals of a head injury, including, 
but not limited to a seizure disorder and 
sleep apnea, that were incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report(s) 
should be associated with the claims 
folder.  

4.  Following completion of the 
development requested hereinabove, the VBA 
AMC must undertake to review the veteran's 
claims of service connection.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



